Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-7 recite a method (i.e. process), claims 8-14 recite a system (i.e. machine), and claims 15-20 recite a non-transitory computer-readable media (i.e. machine, or article of manufacture). Therefore claims 1-20 fall within one of the four statutory categories of invention. 
Independent claims 1, 8, and 15 recites the limitations of receiving an indication of a first item for a first order for delivery from a first merchant location of a first merchant to a delivery location associated with the user; determining a plurality of second merchants within a threshold distance of at least one of: the first merchant location, the delivery location, or a route between the first merchant location and the delivery location; determining, based on past order information, second items of the second merchants having a higher likelihood of being bundled with the first item than other ones of the items of the second merchants; comparing, with the items of each of the individual second merchants, the second items determined to have the higher likelihood of being bundled to select a subset of one or more of the second merchants having a larger amount of the second items than others of the plurality of second merchants  (claim 1); and sending second merchant information to present a user information about the subset of the one or more selected second merchants and the second items offered by the one or more selected second merchants to enable bundling of the second items with the first item; or sending second merchant information to cause presentation of information about the second items having the higher likelihood of being selected for bundling (claims 8 and 15) . The limitations are drawn towards bundling additional items with a delivery order, and corresponds to certain methods of organizing human activity (commercial interactions, business relations), i.e. receiving an indication of a first item for a first order for delivery from a first merchant location of a first merchant to a delivery location associated with the user; sending second merchant information to present a user information about the subset of the one or more selected second merchants and the second items offered by the one or more selected second merchants to enable bundling of the second items with the first item. The limitations also correspond to mental processes (evaluation, observation, judgment, and opinion), i.e. determining a plurality of second merchants within a threshold distance of at least one of: the first merchant location, the delivery location, or a route between the first merchant location and the delivery location; determining, based on past order information, second items of the second merchants having a higher likelihood of being bundled with the first item than other ones of the items of the second merchants; comparing, with the items of each of the individual second merchants, the second items determined to have the higher likelihood of being bundled to select a subset of one or more of the second merchants having a larger amount of the second items than others of the plurality of second merchants. The claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a user device, a user interface, one or more processors (claims 8 and 15), one or more non-transitory computer-readable media (claim 15) . The limitations are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the above mentioned steps amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 3 and 11 recite the limitations of receiving the indication of the first item for the first order following completion of checkout of the first order on the user device; implementing a delay in sending first order information; and managing the delay based at least in part on communications received. The limitations are further directed to the abstract idea analyzed above. The claims further recite the additional elements of the user device, an agent device, and an application programming interface (API) from the application of the user device. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 5, 13, and 19 recite the limitations of that sending the second merchant information causes, at least in part, a presentation of an indicator of at least one of the second merchants on a map. The limitations are further directed to the abstract idea analyzed above. The claims also recite the additional elements of an application on the use device, and  a map presented in the user interface. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 6, 14, and 20 recite the limitations of determining, based on the past order information, the second items of the second merchants having a higher likelihood of being bundled with the first item than other ones of the items of the second merchants further comprises: inputting information about the items available from the second merchants and information about the first item to determine a likelihood of the items available from the second merchants being selected for bundling,  and [a machine learning model] having been trained based in part on a plurality of past bundled orders. The limitations are further directed to the abstract idea. The claim also recites the additional element of a machine learning model. The additional element amounts to generally linking the judicial exception to a particular field of use and “apply it” or using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 9 and 16 recite the limitations of receiving a selection of one of the second items for bundling with the first item; and sending information about the first order and information about the second item, to enable a single agent to deliver the second item together with the first item to the delivery location. The limitations are further directed to the abstract idea analyzed above. The claims further recite the additional elements of the user device, and an agent device. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2, 4, 7, 9, 10, 12, and 16-18 recite limitations and additional elements further directed to the abstract idea analyzed above. Therefore, claims 2, 4, 7, 9, 10, 12, and 16-18 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-10, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iacono (US 10,043,149).

Claim 8: A system comprising one or more processors configured by executable instructions to perform operations comprising: 
receiving, from a user device, an indication of a first item for a first order for delivery from a first merchant location of a first merchant to a delivery location; (Iacono Col. 1, Ln. 63-66 disclosing a buyer placing a first order for a first item through a buyer application on a buyer device; the order information is sent to the merchant who will prepare the first item for delivery; Col. 3, Ln. 8-9 disclosing the buyers placing an order for delivery; Col. 4, Ln. 38-40 disclosing the delivery being from a merchant location to a buyer)
determining one or more second merchants within a threshold distance of at least one of: the first merchant location, the delivery location, or a route between the first merchant location and the delivery location; (Iacono Col. 2, Ln. 44-47 disclosing determining a first set of one or more other merchants who are within a threshold distance of the pickup location of the first merchant; Col. 2, Ln. 54-58 disclosing determining a second ser of one or more merchants located within threshold proximity of a predicted travel route from the pickup location of the first merchant to the delivery location of the buyer)
determining, based at least in part on past order information, second items of the one or more second merchants having a higher likelihood of being selected for bundling with the first item than other ones of the items of the one or more second merchants; (Iacono Col. 8, Ln. 39-43 disclosing determining add-on items offered by one or more of the merchants based at least in part on an estimated preparation time for one or more items already ordered and further based on an estimated time for each of the potential add-on items; Col. 9, Ln. 1-6 discloses the add-on module determined the predicted prep times for items that may be offered; any item offered having a preparation time less than the predicted preparation time of the first item may be available as an add-on (thus, the preparation time is used to determine the likelihood of an item being bundled); the add-on items may be made available from other merchants different from the first merchant (Col. 10, Ln. 19-21); further, the add-on module considers one or more merchants located on the travel route or within proximity of the travel route; the add-on module determines items available from these other merchants while taking into consideration the remaining preparation time of the first item plus the travel time of the courier from the first merchant to the one or more merchants located on the route (Col. 10, Ln. 35-43); these considerations are based on past order information (see Col. 8, Ln. 51-53 for the past order information and prep time for the add-ons; Col 8, Ln. 21-23 disclosing using past order information and prep time, etc.; Col. 16, Ln. 15-16 disclosing using past order info, etc. in predicting travel times as well)
and sending, to the user device, second merchant information to cause the user device to present a user interface including information about the second items having the higher likelihood of being selected for bundling. (Iacono Col. 9, Ln. 1-6 discloses the add-on module determined the predicted prep times for items that may be offered; any item offered having a preparation time less than the predicted preparation time of the first item may be available as an add-on (thus, the preparation time is used to determine the likelihood of an item being bundled); Fig. 3 disclosing the presentation of the add-on items from one or more second merchants; Col. 10, Ln. 6-12 and 19-22 disclosing the app presenting information about the add-on items which may be made available from other merchants different from the first merchant; and the amount of time the buyer has to place the add-on order; also Fig. 3, Ln. 16-21; the add-on item is added on to the first order (bundled) (Col. 14, Ln. 51-52))

Claim 15 is directed to one or more non-transitory computer-readable media. Claim 15 recites limitations that are parallel in nature as those addressed above for claim 8, which is directed towards a system. Claim 15 is therefore rejected for the same reasons as set forth above for claim 8. Additionally, claim 15 recites:
One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, configure the one or more processors to perform operations comprising: (Iacono Col. 23, Ln. 63-67 disclosing non-transitory computer-readable storage media; the computer-readable media used to store functional components executable by processors, the functional components comprising instructions or programs executable by processors (Col. 24, Ln. 3-7))

Claim 9: The system as recited in claim 8, the operations further comprising: 
receiving, from the user device, a selection of one of the second items for bundling with the first item; (Iacono Col. 21, Ln. 33-37 disclosing receiving from the buyer device a request for an additional item to be included with the first item; Col. 21, Ln. 57 -59 discloses that the process of 700 may be combined with the process of 600; (700 includes a plurality of different merchants where the additional items are being selected from), thus the selectin of the additional items may be from another of the plurality of merchants within a threshold distance (see Col. 21, Ln. 64-66))
and sending, to an agent device, information about the first order and information about the second item, to enable a single agent to deliver the second item together with the first item to the delivery location. (Col. 21, Ln. 47-51 discloses the service computing device sending to the courier device (agent device) an indication that the additional item is to be picked up and delivered with the first item together in a single delivery to the delivery location; Col. 21, Ln. 57 -59 discloses that the process of 700 may be combined with the process of 600; (700 includes a plurality of different merchants where the additional items are being selected from), thus the selectin of the additional items may be from another of the plurality of merchants within a threshold distance (see Col. 21, Ln. 64-66); Col. 22, Ln. 54-57 disclosing another merchant that offers items for combined delivery with the first item)

Claim 16 is directed to one or more non-transitory computer-readable media. Claim 16 recites limitations that are parallel in nature as those addressed above for claim 9, which is directed towards a system. Claim 16 is therefore rejected for the same reasons as set forth above for claim 9.

Claim 10: The system as recited in claim 8, wherein: 
the indication of the first item is received prior to completion of the first order on the user device; (Iacono Col. 21, Ln. 60-62 disclosing receiving from a buyer device, order information indicating a first item requested from a merchant)
and sending the second merchant information causes the user interface to present the information about the second items to enable bundling of one or more of the second items with the first item as a single logically linked order. (Iacono Col. 22, Ln. 15-20 disclosing sending to the buyer device information related to the second item and an indication of a threshold time within which the second item is available to be ordered for combined delivery with the first item; this items from the second merchant may be offered as add-on items for adding to the first order)

Claim 17 is directed to one or more non-transitory computer-readable media. Claim 17 recites limitations that are parallel in nature as those addressed above for claim 10, which is directed towards a system. Claim 17 is therefore rejected for the same reasons as set forth above for claim 10.

Claim 14: The system as recited in claim 8, wherein the determining, based at least in part on past order information, second items of the one or more second merchants having a higher likelihood of being selected for bundling further comprises: 
inputting information about the items available from the one or more second merchants and information about the first item into a machine learning model to determine a likelihood of the items available from the one or more second merchants being selected for bundling, the machine learning model having been trained based in part on a plurality of past bundled orders. (Iacono Col. 17, Ln. 66-Col. 18, Ln. 2 disclosing the add-on module employing one or more computational models for determining predicted item preparation times for the items offered by various different merchants;  recall: Col. 8, Ln. 39-43 disclosing determining add-on items offered by one or more of the merchants based at least in part on an estimated preparation time for one or more items already ordered and further based on an estimated time for each of the potential add-on items; Col. 9, Ln. 1-6 discloses the add-on module determined the predicted prep times for items that may be offered; any item offered having a preparation time less than the predicted preparation time of the first item may be available as an add-on (thus, the preparation time is used to determine the likelihood of an item being bundled); Col. 18, Ln. 15-18 disclosing the predicted preparation times may be based at least in part on the item preparation times indicate in the merchant historic information; the merchant who receives the order may provide a predicted item prep time that may be included in the order info used by the add-on module; Col. 18, Ln. 59-62 disclosing the computation models(s) may include one or more trained statistical models that account for numerous pieces of information included in the past order information; Col. 19, Ln. 3-5 disclosing the statistical models being updated and retrained based on new training data; the models may be regression models, etc. (machine learning models); Col. 22, Ln. 3-6 and 12-13 disclosing determining a second item offered by a second merchant having a predicted prep time less than a remaining amount of the predicted prep time for the first item; the predicted prep times may be predicted based on past order info))

Claim 20 is directed to one or more non-transitory computer-readable media. Claim 20 recites limitations that are parallel in nature as those addressed above for claim 14, which is directed towards a system. Claim 20 is therefore rejected for the same reasons as set forth above for claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iacono (US 10,043,149) in view of Davis (2021/0278224).

Claim 1: Iacono discloses: A method comprising: 
receiving, from a user device, an indication of a first item for a first order for delivery from a first merchant location of a first merchant to a delivery location associated with the user; (Iacono Col. 1, Ln. 63-66 disclosing a buyer placing a first order for a first item through a buyer application on a buyer device; the order information is sent to the merchant who will prepare the first item for delivery; Col. 3, Ln. 8-9 disclosing the buyers placing an order for delivery; Col. 4, Ln. 38-40 disclosing the delivery being from a merchant location to a buyer) 
determining a plurality of second merchants within a threshold distance of at least one of: the first merchant location, the delivery location, or a route between the first merchant location and the delivery location; (Iacono Col. 2, Ln. 44-47 disclosing determining a first set of one or more other merchants who are within a threshold distance of the pickup location of the first merchant; Col. 2, Ln. 54-58 disclosing determining a second ser of one or more merchants located within threshold proximity of a predicted travel route from the pickup location of the first merchant to the delivery location of the buyer))
determining, based on past order information, second items of the second merchants having a higher likelihood of being bundled with the first item than other ones of the items of the second merchants; (Iacono Col. 8, Ln. 39-43 disclosing determining add-on items offered by one or more of the merchants based at least in part on an estimated preparation time for one or more items already ordered and further based on an estimated time for each of the potential add-on items; Col. 9, Ln. 1-6 discloses the add-on module determined the predicted prep times for items that may be offered; any item offered having a preparation time less than the predicted preparation time of the first item may be available as an add-on (thus, the preparation time is used to determine the likelihood of an item being bundled); the add-on items may be made available from other merchants different from the first merchant (Col. 10, Ln. 19-21); further, the add-on module considers one or more merchants located on the travel route or within proximity of the travel route; the add-on module determines items available from these other merchants while taking into consideration the remaining preparation time of the first item plus the travel time of the courier from the first merchant to the one or more merchants located on the route (Col. 10, Ln. 35-43); these considerations are based on past order information (see Col. 8, Ln. 51-53 for the past order information and prep time for the add-ons; Col 8, Ln. 21-23 disclosing using past order information and prep time, etc.; Col. 16, Ln. 15-16 disclosing using past order info, etc. in predicting travel times as well)
and sending, to the user device, second merchant information to cause the user device to present a user interface including information about the subset of the one or more selected second merchants and the second items offered by the one or more selected second merchants to enable bundling of the second items with the first item. (Iacono Fig. 3 disclosing the presentation of the add-on items from one or more second merchants; Col. 10, Ln. 6-12 and 19-22 disclosing the app presenting information about the add-on items which may be made available from other merchants different from the first merchant; also Fig. 3, Ln. 16-21; the add-on item is added on to the first order (bundled) (Col. 14, Ln. 51-52)) 

Iacono in view of Davis discloses:
comparing, with the items of each of the individual second merchants, the second items determined to have the higher likelihood of being bundled to select a subset of one or more of the second merchants having a larger amount of the second items than others of the plurality of second merchants; 
Iacono discloses determining if a particular merchant has run out of an item and/or inventory being low or depleted at a merchant (Iacono Col. 9, Ln. 45-55 disclosing if a particular merchant has run out of a particular item, the items may not be included in the item information sent to the buyer regarding the available add-on items; the service provider may receive information from the merchant such as an inventory item being low or fully depleted; the service provider may determine that the inventory item is above a threshold level before sending the information to the buyer). Iacono does not explicitly disclose comparing, with the items of each of the individual second merchants, the second items determined to have the higher likelihood of being bundled to select a subset of one or more of the second merchants having a larger amount of the second items than others of the plurality of second merchants. Davis suggests this limitation (Davis ¶0064 discloses in coordinating delivery for users, an inventory management system associated with each of the candidate stores to determine whether the requested items are in stock at a store and can select a subset of the candidate stores that have the requested items in stock; in essence this is selecting the merchants that have a larger amount (items in stock v. not being in stock)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iacono to include comparing, with the items of each of the individual second merchants, the second items determined to have the higher likelihood of being bundled to select a subset of one or more of the second merchants having a larger amount of the second items than others of the plurality of second merchants as taught by Davis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Iacono in order to minimize a number of destinations or distances traverse by the vehicle (courier) (see ¶0064 of Davis).

Claim 2: The method as recited in claim 1, wherein: 
the indication of the first item is received prior to completion of the first order on the user device; (Iacono Col. 21, Ln. 60-62 disclosing receiving from a buyer device, order information indicating a first item requested from a merchant)
and sending the second merchant information causes the user interface to present the information about the second items to enable bundling of one or more of the second items with the first item as a single logically linked order. (Iacono Col. 22, Ln. 15-20 disclosing sending to the buyer device information related to the second item and an indication of a threshold time within which the second item is available to be ordered for combined delivery with the first item; this items from the second merchant may be offered as add-on items for adding to the first order)

Claim 6: The method as recited in claim 1, wherein the determining, based on the past order information, the second items of the second merchants having a higher likelihood of being bundled with the first item than other ones of the items of the second merchants further comprises: 
inputting information about the items available from the second merchants and information about the first item into a machine learning model to determine a likelihood of the items available from the second merchants being selected for bundling, the machine learning model having been trained based in part on a plurality of past bundled orders. (Iacono Col. 17, Ln. 66-Col. 18, Ln. 2 disclosing the add-on module employing one or more computational models for determining predicted item preparation times for the items offered by various different merchants;  recall: Col. 8, Ln. 39-43 disclosing determining add-on items offered by one or more of the merchants based at least in part on an estimated preparation time for one or more items already ordered and further based on an estimated time for each of the potential add-on items; Col. 9, Ln. 1-6 discloses the add-on module determined the predicted prep times for items that may be offered; any item offered having a preparation time less than the predicted preparation time of the first item may be available as an add-on (thus, the preparation time is used to determine the likelihood of an item being bundled); Col. 18, Ln. 15-18 disclosing the predicted preparation times may be based at least in part on the item preparation times indicate in the merchant historic information; the merchant who receives the order may provide a predicted item prep time that may be included in the order info used by the add-on module; Col. 18, Ln. 59-62 disclosing the computation models(s) may include one or more trained statistical models that account for numerous pieces of information included in the past order information; Col. 19, Ln. 3-5 disclosing the statistical models being updated and retrained based on new training data; the models may be regression models, etc. (machine learning models); Col. 22, Ln. 3-6 and 12-13 disclosing determining a second item offered by a second merchant having a predicted prep time less than a remaining amount of the predicted prep time for the first item; the predicted prep times may be predicted based on past order info))

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iacono (US 10,043,149) in view of Davis (2021/0278224) further in view of Phillips (2019/0180229).

Claim 3: The method as recited in claim 1, further comprising: 
receiving the indication of the first item for the first order following completion of checkout of the first order on the user device; (Iacono Col. 7, Ln. 42-45 disclosing the order processing module receiving order information and associating the order information with buyer information and merchant information; Col. 7, Ln. 54-65 disclosing the order processing module associating order info with a merchant account, providing confirmation of the order, and crediting payment to the merchant that prepares the order (checkout))

Iacono in view of Phillips discloses:
Iacono discloses receiving the indication of the first item for the first order following completion of checkout of the first order on the user device as well as APIs (Col. 6, Ln. 30-32), but does not explicitly disclose implementing a delay in sending first order information to an agent device; and managing the delay based at least in part on communications received, via an application programming interface (API), from the application on the user device.  Phillips discloses these limitations:
implementing a delay in sending first order information to an agent device;  (Phillips ¶0026 disclosing the scheduling platform sending instruction regarding the orders to courier devices; ¶0093 disclosing the scheduling platform broadcasting information related to the request to couriers; the scheduling platform may further delay sending information regarding the request to the courier device)
and managing the delay based at least in part on communications received, via an application programming interface (API), from the application on the user device. (Phillips ¶0068-¶0071 disclosing the scheduling platform determining a delay based on many factors such as delay in how long it takes to prepare and delivery the product, etc.; information may be received from third party devices product location device, user device, courier device (¶0069); ¶0031 disclosing one or more applications for ordering products and a scheduling platform application associated with the scheduling platform for ordering products from an entity associated with the scheduling platform; see also ¶0045, ¶0051, and ¶0049 disclosing the communication interface permitting the device to receive information from, or provide information to, another device (application programming interface))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iacono in view of Davis to include implementing a delay in sending first order information to an agent device; and managing the delay based at least in part on communications received, via an application programming interface (API), from the application on the user device as taught by Phillips. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Iacono in view of Davis in order to ensure that the request is ready to be acted upon immediately and reducing the delay by the fulfillment time (see ¶0093 of Phillips).

Claim 4: The method as recited in claim 3, wherein the communications received via the API from the application on the user device indicate at least one of: user interaction with the user interface to indicate the user is browsing the second items; lack of user interaction with the user interface to indicate the application is idle; or closing of the application on the user device. (Iacono Col. 21, Ln. 60-62 disclosing receiving from a buyer device, order information indicating a first item requested from a merchant; Col. 1, Ln. 63-66 disclosing a buyer placing a first order for a first item through a buyer application on a buyer device; Col. 12, Ln. 27-31 disclosing that to place an order, the buyer may select the name or the representation of one or more items such as by tapping on a particular item representation or by tapping on an area of the display associated with the particular item (user interaction w/interface); Col. 6, Ln. 30-32 disclosing the buyer application and service computing device communicating with each other via one or more APIs)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iacono (US 10,043,149) in view of Davis (2021/0278224) further in view of Daire (US 9,811,838).

Claim 5: The method as recited in claim 1, 
Iacono discloses sending second merchant information to the user, but does not explicitly disclose that sending, to the user device, the second merchant information causes, at least in part, an application on the user device to present, in the user interface, an indicator of at least one of the second merchants on a map presented in the user interface. Daire suggests this limitation:
wherein sending, to the user device, the second merchant information causes, at least in part, an application on the user device to present, in the user interface, an indicator of at least one of the second merchants on a map presented in the user interface. (Daire Col. 2, Ln. 6-8 disclosing arrangement that encourage buyers to order from a nearby merchant in order to combine orders; Col. 2, Ln. 31-33 disclosing encouraging a second buyer to order from another merchant nearby the particular merchant in order to combine the deliveries of the first and second buyers; Col. 4, Ln. 44-45 discloses a representation on the buyer application including a visual depiction of the merchant; Col. 4, Ln. 48-51 discloses the depiction being location information associated with the merchant on a map; Col. 4, Ln. 54-56 discloses the representation may be of one or more merchants; such as merchants 108(2) and 108(3) along a delivery route from the merchant 108(a) of the first buyer (Col, 4, Ln. 64-66))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iacono in view of Davis to include wherein sending, to the user device, the second merchant information causes, at least in part, an application on the user device to present, in the user interface, an indicator of at least one of the second merchants on a map presented in the user interface as taught by Daire. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Iacono in view of Davis in order to increase the logistical efficiency of the deliveries (see Col. 2, Ln. 8 of Daire).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iacono (US 10,043,149) in view of Davis (2021/0278224) further in view of Yien (US 11,295,322).

Claim 7: The method as recited in claim 6, further comprising 
Iacono discloses a machine learning model and inputting information of the user and past transactions into the order module (Iacono Col. 8, Ln. 21-29 disclosing the module storing information associated with each order as past order information which includes buyer identifying information, and merchant identifying information (characteristics of the user), and items ordered (past transactions of the user)). Iacono does not explicitly disclose although it suggests, inputting this information into the machine learning model. Yien discloses this limitation:
inputting into the machine learning model information about the user, including at least one of: characteristics of the user; or information about past transactions of the user. (Yien Col. 13, Ln. 25-27 disclosing initiating the requests through third-party management service based on machine learning of transactions between merchant and customers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Iacono in view of Davis to include inputting into the machine learning model information about the user, including at least one of: characteristics of the user; or information about past transactions of the user as taught by Yien since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 11, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iacono (US 10,043,149) in view of Phillips (2019/0180229).

Claim 11: The system as recited in claim 8, the operations further comprising receiving the indication of the first item for the first order following completion of checkout of the first order on the user device; (Iacono Col. 7, Ln. 42-45 disclosing the order processing module receiving order information and associating the order information with buyer information and merchant information; Col. 7, Ln. 54-65 disclosing the order processing module associating order info with a merchant account, providing confirmation of the order, and crediting payment to the merchant that prepares the order (checkout))

Iacono in view of Phillips discloses:
implementing a delay in sending first order information to an agent device; (Phillips ¶0026 disclosing the scheduling platform sending instruction regarding the orders to courier devices; ¶0093 disclosing the scheduling platform broadcasting information related to the request to couriers; the scheduling platform may further delay sending information regarding the request to the courier device)
and managing the delay based at least in part on communications received, via an application programming interface (API), from the application on the user device. (Phillips ¶0068-¶0071 disclosing the scheduling platform determining a delay based on many factors such as delay in how long it takes to prepare and delivery the product, etc.; information may be received from third party devices product location device, user device, courier device (¶0069); ¶0031 disclosing one or more applications for ordering products and a scheduling platform application associated with the scheduling platform for ordering products from an entity associated with the scheduling platform; see also ¶0045, ¶0051, and ¶0049 disclosing the communication interface permitting the device to receive information from, or provide information to, another device (application programming interface))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iacono to include implementing a delay in sending first order information to an agent device; and managing the delay based at least in part on communications received, via an application programming interface (API), from the application on the user device as taught by Phillips. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Iacono in order to ensure that the request is ready to be acted upon immediately and reducing the delay by the fulfillment time (see ¶0093 of Phillips).

Claim 12: The system as recited in claim 11, wherein the communications received via the API from the application on the user device indicate at least one of: user interaction with the user interface to indicate the user is browsing the second items; lack of user interaction with the user interface to indicate the application is idle; or closing of the application on the user device. (Iacono Col. 21, Ln. 60-62 disclosing receiving from a buyer device, order information indicating a first item requested from a merchant; Col. 1, Ln. 63-66 disclosing a buyer placing a first order for a first item through a buyer application on a buyer device; Col. 12, Ln. 27-31 disclosing that to place an order, the buyer may select the name or the representation of one or more items such as by tapping on a particular item representation or by tapping on an area of the display associated with the particular item (user interaction w/interface); Col. 6, Ln. 30-32 disclosing the buyer application and service computing device communicating with each other via one or more APIs)

Claim 18: Iacono discloses: The one or more non-transitory computer-readable media as recited in claim 15, the operations further comprising: 
receiving the indication of the first item for the first order following completion of checkout of the first order on the user device; (Iacono Col. 7, Ln. 42-45 disclosing the order processing module receiving order information and associating the order information with buyer information and merchant information; Col. 7, Ln. 54-65 disclosing the order processing module associating order info with a merchant account, providing confirmation of the order, and crediting payment to the merchant that prepares the order (checkout))
wherein the communications received via the API indicate at least one of: user interaction with the user interface to indicate the user is browsing the second items; lack of user interaction with the user interface to indicate the application is idle; or closing of the application on the user device.  (Iacono Col. 21, Ln. 60-62 disclosing receiving from a buyer device, order information indicating a first item requested from a merchant; Col. 1, Ln. 63-66 disclosing a buyer placing a first order for a first item through a buyer application on a buyer device; Col. 12, Ln. 27-31 disclosing that to place an order, the buyer may select the name or the representation of one or more items such as by tapping on a particular item representation or by tapping on an area of the display associated with the particular item (user interaction w/interface); Col. 6, Ln. 30-32 disclosing the buyer application and service computing device communicating with each other via one or more APIs)

Iacono in view of Phillips discloses:
implementing a delay in sending first order information to an agent device; (Phillips ¶0026 disclosing the scheduling platform sending instruction regarding the orders to courier devices; ¶0093 disclosing the scheduling platform broadcasting information related to the request to couriers; the scheduling platform may further delay sending information regarding the request to the courier device)
and managing the delay based at least in part on communications received, via an application programming interface (API), from the application on the user device, (Phillips ¶0068-¶0071 disclosing the scheduling platform determining a delay based on many factors such as delay in how long it takes to prepare and delivery the product, etc.; information may be received from third party devices product location device, user device, courier device (¶0069); ¶0031 disclosing one or more applications for ordering products and a scheduling platform application associated with the scheduling platform for ordering products from an entity associated with the scheduling platform; see also ¶0045, ¶0051, and ¶0049 disclosing the communication interface permitting the device to receive information from, or provide information to, another device (application programming interface))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iacono to include implementing a delay in sending first order information to an agent device; and managing the delay based at least in part on communications received, via an application programming interface (API), from the application on the user device as taught by Phillips. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Iacono in order to ensure that the request is ready to be acted upon immediately and reducing the delay by the fulfillment time (see ¶0093 of Phillips).

Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iacono (US 10,043,149) in view of Daire (US 9,811,838).

Claim 13: The system as recited in claim 8, 
Iacono discloses sending second merchant information to the user, but does not explicitly disclose that sending, to the user device, the second merchant information causes, at least in part, an application on the user device to present, in the user interface, an indicator of at least one of the second merchants on a map presented in the user interface. Daire suggests this limitation:
wherein sending, to the user device, the second merchant information causes, at least in part, an application on the user device to present, in the user interface, an indicator of at least one of the second merchants on a map presented in the user interface. (Daire Col. 2, Ln. 6-8 disclosing arrangement that encourage buyers to order from a nearby merchant in order to combine orders; Col. 2, Ln. 31-33 disclosing encouraging a second buyer to order from another merchant nearby the particular merchant in order to combine the deliveries of the first and second buyers; Col. 4, Ln. 44-45 discloses a representation on the buyer application including a visual depiction of the merchant; Col. 4, Ln. 48-51 discloses the depiction being location information associated with the merchant on a map; Col. 4, Ln. 54-56 discloses the representation may be of one or more merchants; such as merchants 108(2) and 108(3) along a delivery route from the merchant 108(a) of the first buyer (Col, 4, Ln. 64-66))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iacono to include wherein sending, to the user device, the second merchant information causes, at least in part, an application on the user device to present, in the user interface, an indicator of at least one of the second merchants on a map presented in the user interface as taught by Daire. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Iacono in order to increase the logistical efficiency of the deliveries (see Col. 2, Ln. 8 of Daire).

Claim 19 is directed to one or more non-transitory computer-readable media. Claim 19 recites limitations that are parallel in nature as those addressed above for claim 13, which is directed towards a system. Claim 19 is therefore rejected for the same reasons as set forth above for claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628